Citation Nr: 0016380	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  95-28 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran had active service from December 1954 to February 
1958.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1994 RO rating decision that denied service 
connection for emphysema as secondary to the service-
connected inactive pulmonary tuberculosis.  In January 1999, 
the Board remanded the case to the RO for additional action.



FINDINGS OF FACT


1.  Service connection is in effect for inactive pulmonary 
tuberculosis, rated zero percent disabling, effective from 
March 1969.

2.  The veteran has submitted competent medical evidence 
indicating a possible link between his current respiratory 
disorder and the service-connected inactive pulmonary 
disease.

3.  The service-connected pulmonary disorder did not 
aggravate the veteran's current respiratory disorder.

4.  His current respiratory disorder was not present in 
service or for many years later, and it is not causally 
related to an incident of service or to a service-connected 
disability.  




CONCLUSIONS OF LAW

1.  The claim for service connection for a respiratory 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  COPD (chronic obstructive pulmonary disease) was not 
incurred in or aggravated by active service, nor is COPD 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from December 1954 to February 
1958. 

Service medical records do not show the presence of a chronic 
respiratory disorder other than pulmonary tuberculosis.

A summary of the veteran's VA hospitalization in March 1958 
shows that he was transferred from a service department 
medical facility with a diagnosis of minimal, active 
pulmonary disease.  He was asymptomatic at the time of 
hospitalization.  He was treated with chemotherapy and 
remained asymptomatic during this hospitalization.  The 
diagnosis by a tuberculosis review committee at the time of 
hospital discharge on March 21, 1958, was chronic pulmonary 
tuberculosis, minimal, inactive.

A July 1958 RO rating decision granted service connection for 
inactive pulmonary tuberculosis and assigned a total rating 
for this condition from March 1958 to March 1960; reduced the 
total rating to 50 percent, effective from March 21, 1960; 
reduced the 50 percent rating to 30 percent, effective from 
March 21, 1964; and reduced the 30 percent evaluation to 
zero percent, effective from March 21, 1969.  Service 
connection has not been granted for any other condition and 
the zero percent rating for the inactive tuberculosis has 
remained unchanged since March 21, 1969.

Post-service VA and private medical records of the veteran's 
treatment and evaluations do not show the presence of a 
respiratory condition from the time of the July 1958 RO 
rating decision until the 1990's.  The more salient medical 
reports are discussed in the following paragraphs.

Private medical reports of the veteran's hospitalization in 
September 1992 show that he was admitted after referral from 
another facility with a right hemiparesis and aphasia.  A CT 
(computed tomography) scan showed a large acute left middle 
cerebral artery infarction with some involvement of the left 
anterior cerebral artery distribution as well.  COPD with 
evidence of mild bronchospasm on examination was suspected.  
A chest X-ray was negative, initially.  A carotid ultrasound 
was consistent with occlusion.  He developed a fever shortly 
after admission and a video swallow study showed some risk 
for aspiration   He was seen in consultation by a physician 
who treated him for pneumonia.  The diagnosis at the time of 
hospital discharge on September 25, 1992, were left carotid 
occlusion with resulting left hemisphere infarction; right 
hemiparesis and aphasia, secondary to the first diagnosis; 
urinary tract infection; possible mild aspiration pneumonia; 
and hypertension.

A private medical report dated in June 1994, notes that the 
veteran had emphysema with dyspnea with exertion.  The 
signatory, a physician, noted that there was no evidence of 
active tuberculosis, but opined that this condition, 
previously active many years ago, could have contributed to 
the veteran's current respiratory condition.

A VA report shows that X-rays of the veteran's chest were 
taken in January 1995.  The impression was no evidence of 
active or acute disease.

A VA report shows that X-rays of the veteran's chest were 
taken in January 1997.  The impressions were no evidence of 
focal pulmonary consolidation; no significant interval change 
from the prior examination, no evidence of active 
tuberculosis or frank pulmonary edema; and persistent 
asymmetric lucency in the left hemithorax that is unchanged 
and of doubtful significance.

The veteran underwent a VA medical examination in February 
1998.  A chest X-ray reportedly revealed mild hyperinflation 
and increase in PA (pulmonary artery) diameter.  There was 
increased interstitial marking to both lower lung zones, the 
left more so than the right.  There were only faint increased 
markings to both upper lung zones.  There were old films 
dating back to 1995 for comparison and the examiner opined 
that the findings appeared to be present at that time as 
well.  The impressions were history of pulmonary tuberculosis 
with no recurrence or evidence of active disease; and severe 
obstructive airway disease.  The examiner noted that it was 
probable that this latter condition was the result of the 
veteran's long history of tobacco abuse, up to 2 packs per 
day for most of his life since the age of 18 and currently 
1.5 packs per week.  It was concluded that the veteran had 
significant obstructive lung disease and that it was possible 
that some of this condition was the result of injury that led 
to his prior tuberculosis.  It was noted that there was no 
suggestion of active tuberculosis or reactivation of the 
tuberculosis at any time.

The veteran and his wife testified at a hearing in April 
1998.  The testimony was to the effect that the veteran had 
lung problems since service that caused his current 
respiratory condition found in 1992.

The veteran underwent a VA medical examination in March 1999.  
It was noted that he had a long history of smoking.  Chest X-
rays reportedly showed some evidence of emphysematous 
changes.  Pulmonary function studies reportedly showed 
ventilatory defect.  The overall impression was probable 
moderate pulmonary impairment, more obstructive in nature and 
most likely related to smoking history.  It was noted that 
the veteran had a history of tuberculosis and had had 
adequate treatment for this condition.

A private medical report dated in May 1999 from the physician 
who wrote the above-noted June 1994 medical report notes that 
the veteran had a history of pulmonary tuberculosis that was 
active in service and that he currently had COPD.  The 
physician opined that the previous tuberculosis could 
significantly compromise the veteran's pulmonary reserve to 
significantly increase his chances of developing emphysema 
(COPD).  It was noted that there was no evidence of active 
tuberculosis at this time.

An addendum dated in October 1999 to the report of the 
veteran's VA medical examination in March 1999 notes that the 
evidence in the veteran's claims folder was reviewed by the 
physician who conducted this examination.  The examiner 
opined, based on the limited nature of the pulmonary 
involvement at this time and the veteran's years of cigarette 
smoking, that the most likely cause of the veteran's 
pulmonary disease was related to his cigarette use rather 
than the mild case of pulmonary tuberculosis.


B.  Legal Analysis

The Board finds that the evidence includes a private medical 
report indicating a possible link between the veteran's 
service-connected inactive pulmonary tuberculosis and his 
current COPD, also classified as emphysema.  Hence, there is 
competent (medical) evidence of a valid claim for service 
connection for a respiratory, and the claim is well grounded.  
38 U.S.C.A. § 5107(a).  The Board finds that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court) has held that when aggravation of a non-service-
connected disability is proximately due to or the result of a 
service connected condition, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  


Service medical records do not show the presence of a chronic 
respiratory disease other than pulmonary tuberculous, and the 
post-service medical records do not reveal the presence of 
such a disorder until the 1990's.  While private medical 
reports reveal that COPD was suspected in 1992, the reports 
of his treatment at that time indicate that he had pneumonia 
and most of the other evidence indicates that COPD or 
emphysema was not clearly demonstrated until the late 1990's.  
The medical reports dated in June 1994 and May 1999 from a 
private physician include the opinion that the COPD could be 
causally related to the service-connected inactive pulmonary 
tuberculosis by significantly compromising the veteran's 
pulmonary reserve and increasing his chances of developing 
COPD.  This opinion, however, only indicates a possible 
relationship between the 2 conditions.  


The report of the veteran's VA medical examination in 
February 1998 suggests that there could be a relationship 
between the veteran's current obstructive lung disease to the 
injury in service that caused his pulmonary tuberculosis, but 
there is no medical evidence showing such a relationship.  
Additionally, the examiner who conducted this medical 
examination opined that the veteran's severe obstructive 
airway disease was probably related to his long history of 
tobacco abuse.

In 1999, the veteran underwent another VA medical examination 
and the examiner concluded that the veteran had probable 
moderate pulmonary impairment related to cigarette smoking.  
In the addendum to the report of this examination, the 
physician noted that he had reviewed the medical evidence in 
the veteran's case and opined that based on the limited 
involvement of the service-connected inactive pulmonary 
tuberculosis at this time and the veteran's long history of 
cigarette smoking, it was most likely that the cause of the 
veteran's pulmonary impairment was related to his cigarette 
use rather than the service-connected inactive pulmonary 
disorder.


After consideration of all the evidence, including the 
testimony, the Board finds that the opinion of the examiner 
who conducted the VA medical examination of the veteran in 
March 1999 linking the veteran's current COPD to cigarette 
smoking is more probative than the opinion in the private 
medical reports because this evidence was based on a review 
of all the evidence of record, including the opinions in the 
June 1994 and May 1999 private medical reports, and is 
supported by the opinion of the examiner who conducted the VA 
medical examination of the veteran in 1998.  The opinion 
linking the veteran's respiratory disorder to cigarette 
smoking is specifically noted to be the likely cause of the 
COPD, whereas the opinion in the June 1994 and May 1999 
private medical reports indicates only the possibility of a 
link between the conditions.  Moreover, the evidence does not 
demonstrate that the service-connected inactive pulmonary 
tuberculosis aggravated the COPD.  Nor does the evidence link 
the veteran's current COPD to tobacco use during active 
service.  Hence, the preponderance of the evidence is against 
the claim for service connection for a respiratory disorder, 
and the claim is denied.


Since the preponderance of the evidence is against the claim 
for service connection for a respiratory disorder, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service connection for a respiratory disorder is denied.




		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals



 

